TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00068-CV


In re Reichhold, Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Relator has filed a petition for writ of mandamus.  Relator has also filed a motion
for temporary relief and emergency stay and a motion to expedite under Texas Rule of Appellate
Procedure 52.10.  Relator's motions ask this Court to stay the order issued by the district court
compelling the deposition of Relator's Chief Financial Officer, Roger Willis, pending this
Court's action on the mandamus petition.  Relator's request for stay is granted.  The district court's
order of January 30, 2007, compelling the deposition of Roger Willis is stayed pending further
order of the Court.
		The Court further orders the real party in interest to file a response to the petition for
writ of mandamus on or before February 21, 2007.  See Tex. R. App. P. 52.8(b)(1).






						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Filed:   February 7, 2007